Title: From Alexander Hamilton to the Commanding Officer of the German Battalion at Quibbletown, 25 April 1777
From: Hamilton, Alexander
To: Arendt, Henry Leonard Philip


Head Quarters [Morristown, New Jersey] April 25th. 1777
Sir,
His Excellency desires me to inform you, that the Congress have been pleased, to appoint Monsieur Le Baron D.’Arondhl, colonel of the regiment, to which you belong. He conceives both the honor and advantage of the regiment, to be promoted by the appointment of a Gentleman to the command of it, so respectable by birth, the honorable Station he fill’d in the service of his Prussian Majesty, and the experience he must have acquired by the long course of Two & Twenty years service. These considerations, he doubts not, will secure him a welcome reception from the Regt. and produce that respect and cheerful obedience to him, which his own character and merits, the determination of Congress in his favor, and his Excellencies particular approbation demand. It will certainly be of great advantage to the Regiment to have a person of experience and ability at its Head. Such a Man is best fitted to gain it Credit and distinction, and to raise it into importance and ev’ry Officer will find his interest in the general weight and respectability, which the corp will derive from him.
As he is a German by birth and has so many things beside to recommend him; it is evident the Congress have paid a particular attention to the good and accommodation of the Regt. in appointing him, and the Genl. expects it will be Gratefully received. He hopes a sense of duty and interest will beget a suitable disposition both in the Officers and men of the Regt., and it is therefore unnecessary to say, that the least want of respect or obedience, will meet with his severest disapp[r]obation.
I am &c.
A. H.
All promotions under the degree of Colo. will take place in the Regimental line.
